Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 1 of 26




    EXHIBIT 1
          Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 2 of 26




                         PRODUCER COMPENSATION NOTICE



You can review and obtain information on The Hartford’s producer compensation practices at
www.TheHartford.com or at 1-800-592-5717.




Form G-3418-0
             Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 3 of 26
POLICY NUMBER: 10 SBA VP9803




        THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
        RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
                                INSURANCE ACT.



            DISCLOSURE PURSUANT TO TERRORISM RISK
                        INSURANCE ACT

                                                       SCHEDULE

Terrorism Premium:
$            $53.00




A. Disclosure Of Premium                                                 United States or to influence the policy or
   In accordance with the federal Terrorism Risk                         affect the conduct of the United States
   Insurance Act, as amended (TRIA), we are required                     Government by coercion
   to provide you with a notice disclosing the portion of      C. Disclosure Of Federal Share Of Terrorism
   your premium, if any, attributable to coverage for             Losses
   "certified acts of terrorism" under TRIA. The portion           The United States Department of the Treasury will
   of your premium attributable to such coverage is                reimburse insurers for a portion of insured losses,
   shown in the Schedule of this endorsement.                      as indicated in the table below, attributable to
B. The following definition is added with respect to the           "certified acts of terrorism" under TRIA that exceeds
   provisions of this endorsement:                                 the applicable insurer deductible:
   1. A "certified act of terrorism" means an act that is               Calendar Year              Federal Share of
       certified by the Secretary of the Treasury, in                                              Terrorism Losses
       accordance with the provisions of TRIA, to be
       an act of terrorism under TRIA. The criteria                           2015                        85%
       contained in TRIA for a "certified act of                              2016                        84%
       terrorism" include the following:
                                                                              2017                        83%
       a. The act results in insured losses in excess
             of $5 million in the aggregate, attributable to                  2018                        82%
             all types of insurance subject to TRIA; and                      2019                        81%
       b. The act results in damage within the United                    2020 or later                    80%
             States, or outside the United States in the
             case of certain air carriers or vessels or the        However, if aggregate industry insured losses under
             premises of an United States mission; and             TRIA exceed $100 billion in a calendar year, the
       c. The act is a violent act or an act that is               Treasury shall not make any payment for any
             dangerous to human life, property or                  portion of the amount of such losses that exceeds
             infrastructure and is committed by an                 $100 billion. The United States government has not
             individual or individuals as part of an effort        charged any premium for their participation in
             to coerce the civilian population of the              covering terrorism losses.


Form SS 83 76 01 15                                                                                           Page 1 of 2
                                                 © 2015 , The Hartford
               (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
            Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 4 of 26

D. Cap On Insurer Liability for Terrorism Losses
   If aggregate industry insured losses attributable to
   "certified acts of terrorism" under TRIA exceed $100
   billion in a calendar year and we have met, or will
   meet, our insurer deductible under TRIA, we shall
   not be liable for the payment of any portion of the
   amount of such losses that exceed $100 billion. In
   such case, your coverage for terrorism losses may
   be reduced on a pro-rata basis in accordance with
   procedures established by the Treasury, based on
   its estimates of aggregate industry losses and our
   estimate that we will exceed our insurer deductible.
   In accordance with the Treasury's procedures,
   amounts paid for losses may be subject to further
   adjustments based on differences between actual
   losses and estimates.
E. Application of Other Exclusions
   The terms and limitations of any terrorism exclusion,
   the inapplicability or omission of a terrorism
   exclusion, or the inclusion of terrorism coverage, do
   not serve to create coverage for any loss which
   would otherwise be excluded under this Coverage
   Form, Coverage Part or Policy.
F. All other terms and conditions remain the same.




Form SS 83 76 01 15                                                            Page 2 of 2
            Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 5 of 26




               IMPORTANT NOTICE TO POLICYHOLDERS

                                      ERISA - EMPLOYEE DISHONESTY




You are receiving this notice because your renewal policy contains ERISA-EMPLOYEE DISHONESTY.

The Employee Retirement Income Security Act of 1974 (ERISA) is a federal law that sets rules and standards of
conduct for private sector employee benefit plans and those that invest and manage their assets. One of ERISA's
requirements is that people who handle plan funds and other property must be covered by a fidelity bond to protect
the plan from losses due to fraud or dishonesty.

Please be advised that on or before the beginning of each plan year, the plan administrator or other plan fiduciary
must ensure that the plan has the legally required bonding amount for the individuals who will handle the plan's
funds and other property. If necessary, the plan administrator or other plan fiduciary may need to obtain
appropriate adjustments or additional protection to ensure that the coverage will be in compliance for the new plan
year.

If you wish to adjust the amount of your ERISA fidelity bond, please reach out to your agent or Hartford
representative.




Form SS 90 30 06 18                                                                                   Page 1 of 1
                                              © 2018, The Hartford
 Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 6 of 26




                    REGIONAL OFFICE INSTRUCTION SHEET

                                    POLICY NUMBER: 10 SBA VP9803        SB

ROUTING INSTRUCTIONS
_SEND TO RECORDS.   TRANSFER CORR IF APPLICABLE.




TERMINAL ID: TCPC1039                                             OPER INIT: TEJ
              09/17/19   10 SBA VP9803   SB   (12/16/20)   PAGE     1
   Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 7 of 26




                       POLICY FACE SHEET
03
98 INSURER:
VP SENTINEL INSURANCE COMPANY, LIMITED
SBA
    POLICY NO. 10 SBA VP9803     SB                    RECORDS RETENTION - PERMANENT
DECLARATIONS
ITEMS
1. NAMED INSURED AND                       SHARDE HARVEY DDS PLLC
   MAILING ADDRESS:                        SEE FORM SS1235
                                           121 E 60TH ST STE 1B
                                           NEW YORK, NEW YORK
                                           NY. 10026

2. POLICY PERIOD:                          12/16/19       12/16/20      1
                                           INCEPTION      EXPIRATION    YEAR

   AGENT'S CODE: 152345
   AGENT'S NAME: MOGIL ORGANIZATION LLC

   PREVIOUS POLICY NO. 10 SBA VP9803

3. THE NAMED INSURED IS: LIMITED LIAB CORP

   POLICY STATUS: ACTIVE
   LOB LEVEL OF SUPPORT: SP-S
   MARKET SEGMENTATION:  890

   SELECT CUSTOMER
   DIRECT ACCOUNT BILL NUMBER - 12847991
   DEDUCTIBLE
   LOSS PAYEE
   ADDITIONAL INSURED(S)
                                                       AUTOMATICALLY BOOKED
                                           ABBREVIATED POLICY ISSUED




   TRANS TYPE: RENL   CNTL#: 001
   POLICY FACE SHEET TERMINAL ID: TCPC1039 PAGE   2
                09/17/19   10 SBA VP9803 SB  (12/16/20)
03          Case 1:20-cv-03350-PGG
       This Spectrum                        Document 26-1
                     Policy consists of the Declarations,       Filed
                                                          Coverage      07/28/20
                                                                    Forms,  CommonPage
                                                                                     Policy 8Conditions
                                                                                               of 26 and any
98     other Forms and Endorsements issued to be a part of the Policy. This insurance is provided by the stock
VP     insurance company of The Hartford Insurance Group shown below.
SBA
INSURER:  SENTINEL INSURANCE COMPANY, LIMITED
          ONE HARTFORD PLAZA, HARTFORD, CT 06155
COMPANY CODE: A

Policy Number:     10 SBA VP9803         SB

SPECTRUM POLICY DECLARATIONS

Named Insured and Mailing Address:              SHARDE HARVEY DDS PLLC
(No., Street, Town, State, Zip Code)            SEE FORM SS 12 35
                                                121 E 60TH ST STE 1B
                                                NEW YORK           NY 10026

Policy Period:                 From        12/16/19           To     12/16/20        1     YEAR
12:01 a.m., Standard time at your mailing address shown above. Exception: 12 noon in New Hampshire.
Name of Agent/Broker: MOGIL ORGANIZATION LLC
Code: 152345

Previous Policy Number: 10 SBA VP9803

Named Insured is: LIMITED LIAB CORP

Audit Period: NON-AUDITABLE

Type of Property Coverage: SPECIAL

Insurance Provided: In return for the payment of the premium and subject to all of the terms of this policy, we
agree with you to provide insurance as stated in this policy.
 ____________________________________________________________________________________________________________________
TOTAL ANNUAL PREMIUM IS:                            $2,679




      NEW YORK FIRE FEE:             $           29.78




______________________________________________________________________________________________


                       Countersigned by                                                            09/17/19
                                                    Authorized Representative                       Date




Form SS 00 02 12 06                                          Page 001 (CONTINUED ON NEXT PAGE)
Process Date: 09/17/19                                                  Policy Expiration Date: 12/16/20
            Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 9 of 26

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 10 SBA VP9803

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 001          Building: 001

121 E 60TH ST STE B
NEW YORK            NY 10026

Description of Business:
Medical Office - Dentist


Deductible: $ 2,500 PER OCCURRENCE
            WINDSTORM OR HAIL: 5% (FORM SS 82 23)


BUILDING AND BUSINESS PERSONAL PROPERTY               LIMITS OF INSURANCE

 BUILDING

                                                      NO COVERAGE




 BUSINESS PERSONAL PROPERTY

   REPLACEMENT COST                                   $     894,500


 PERSONAL PROPERTY OF OTHERS

   REPLACEMENT COST                                   NO COVERAGE

MONEY AND SECURITIES

 INSIDE THE PREMISES                                  $     10,000
 OUTSIDE THE PREMISES                                 $      5,000


LOSS PAYEE:      APPLIES




Form SS 00 02 12 06                                          Page 002 (CONTINUED ON NEXT PAGE)
Process Date: 09/17/19                                              Policy Expiration Date: 12/16/20
           Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 10 of 26

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 10 SBA VP9803

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 001          Building: 001


PROPERTY OPTIONAL COVERAGES APPLICABLE                LIMITS OF INSURANCE
    TO THIS LOCATION

SUPER STRETCH FOR MEDICAL OFFICES
FORM SS 04 93
THIS FORM INCLUDES MANY ADDITIONAL
COVERAGES AND EXTENSIONS OF
COVERAGES. A SUMMARY OF THE
COVERAGE LIMITS IS ATTACHED.




Form SS 00 02 12 06                                       Page 003 (CONTINUED ON NEXT PAGE)
Process Date: 09/17/19                                               Policy Expiration Date: 12/16/20
          Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 11 of 26

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 10 SBA VP9803




PROPERTY OPTIONAL COVERAGES APPLICABLE LIMITS OF INSURANCE
    TO ALL LOCATIONS

BUSINESS INCOME AND EXTRA EXPENSE
COVERAGE                                 12 MONTHS ACTUAL LOSS SUSTAINED
COVERAGE INCLUDES THE FOLLOWING
COVERAGE EXTENSIONS:
ACTION OF CIVIL AUTHORITY:               30 DAYS
EXTENDED BUSINESS INCOME:                30 CONSECUTIVE DAYS

EQUIPMENT BREAKDOWN COVERAGE
 COVERAGE FOR DIRECT PHYSICAL LOSS
 DUE TO:
  MECHANICAL BREAKDOWN,
  ARTIFICIALLY GENERATED CURRENT
  AND STEAM EXPLOSION
THIS ADDITIONAL COVERAGE INCLUDES
THE FOLLOWING EXTENSIONS
  HAZARDOUS SUBSTANCES                   $    50,000
  EXPEDITING EXPENSES                    $    50,000
MECHANICAL BREAKDOWN COVERAGE ONLY
APPLIES WHEN BUILDING OR BUSINESS
PERSONAL PROPERTY IS SELECTED ON
THE POLICY
IDENTITY RECOVERY COVERAGE               $    15,000
FORM SS 41 46




Form SS 00 02 12 06                          Page 004 (CONTINUED ON NEXT PAGE)
Process Date:09/17/19                                     Policy Expiration Date: 12/16/20
      Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 12 of 26
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 10 SBA VP9803


BUSINESS LIABILITY                     LIMITS OF INSURANCE

 LIABILITY AND MEDICAL EXPENSES        $1,000,000

 MEDICAL EXPENSES - ANY ONE PERSON     $    10,000

 PERSONAL AND ADVERTISING INJURY       $1,000,000


 DAMAGES TO PREMISES RENTED TO YOU     $1,000,000
     ANY ONE PREMISES

 AGGREGATE LIMITS
     PRODUCTS-COMPLETED OPERATIONS     $2,000,000

      GENERAL AGGREGATE                $2,000,000


BUSINESS LIABILITY OPTIONAL
COVERAGES
HIRED/NON-OWNED AUTO LIABILITY         $1,000,000
FORM: SS 01 97
CYBERFLEX COVERAGE
FORM SS 40 26




Form SS 00 02 12 06                        Page 005 (CONTINUED ON NEXT PAGE)
Process Date: 09/17/19                                Policy Expiration Date: 12/16/20
          Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 13 of 26


SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 10 SBA VP9803

BUSINESS LIABILITY OPTIONAL COVERAGES     LIMITS OF INSURANCE
   (Continued)

UNMANNED AIRCRAFT LIABILITY
FORM: SS 42 06




Form SS 00 02 12 06                         Page 006 (CONTINUED ON NEXT PAGE)
Process Date: 09/17/19                                  Policy Expiration Date: 12/16/20
               Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 14 of 26

SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 10 SBA VP9803



     LOSS PAYEE :                                     BANK OF AMERICA, NA, ISAOA
     FORM SS 12 12                                    600 N CLEVELAND AVE, SUITE 300
                                                      WESTERVILLE, OH. 43082
                    PROPERTY:                         BUSINESS PERSONAL PROPERTY




Form Numbers of Forms and Endorsements that apply:


SS   00   01   03   14      SS   00   05   10   08   SS 00 07   07   05       SS   00   08   04   05
SS   00   60   09   15      SS   00   61   07   19   SS 00 64   09   16       SS   12   35   03   12
SS   01   26   07   18      SS   01   97   09   09   SS 42 06   03   17       SS   04   19   04   09
SS   04   22   07   05      SS   04   30   07   05   SS 04 39   07   05       SS   04   41   03   18
SS   04   42   03   17      SS   04   44   07   05   SS 04 45   07   05       SS   04   46   09   14
SS   04   47   04   09      SS   04   78   12   17   SS 04 80   03   00       SS   04   86   03   00
SS   04   93   09   07      SS   40   18   07   05   SS 40 26   04   05       SS   41   46   12   17
SS   41   51   10   09      IH   10   01   09   86   SS 05 47   09   15       SS   51   06   01   15
SS   51   11   03   17      SS   12   12   03   92   106373                   IH   99   40   04   09
IH   99   41   04   09      SS   82   23   09   15   SS 83 76   01 15         SS   84   19   09   07
SS   89   93   07   16
     IH   12   00   11 85 .




Form SS 00 02 12 06                                       Page 007
Process Date: 09/17/19                                                    Policy Expiration Date: 12/16/20
           Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 15 of 26
POLICY NUMBER: 10 SBA VP9803




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


  AMENDMENT OF THE DECLARATIONS - ADDITIONAL
PERSONS OR ORGANIZATIONS DESIGNATED AS NAMED
                  INSUREDS

The following person(s) or organization(s) are added to the Declarations as Named Insureds:




SHARDE HARVEY DDS PLLC
DBA UPPER EAST DENTAL INNOVATIONS




Form SS 12 35 03 12 SEQ. NO. 003                               Page 001
Process Date: 09/17/19                                                          Expiration Date: 12/16/20
                                             © 2012, The Hartford
           Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 16 of 26




       SUPER STRETCH FOR MEDICAL OFFICES SUMMARY
SUMMARY OF COVERAGE LIMITS

This is a summary of the Coverages and the Limits of Insurance provided by the Super Stretch for Medical Offices
Coverage form SS 04 93 which is included in this policy. No coverage is provided by this summary. Refer to
coverage form SS 04 93 to determine the scope of your insurance protection.

The Limits of Insurance for the following Additional Coverages are in addition to any other limit of insurance provided
under this policy:

    Blanket Coverage Limit of Insurance: $150,000
    Blanket Coverages
    Accounts Receivable- On/Off Premises
    Computers and Media
    Debris Removal
    Personal Property of Others
    Temperature Change
    Valuable Papers and Records- On/Off Premises


    Coverage                                              Limit
    Brands and Labels                                     Up to Business Personal Property Limit
    Claims Expense                                        $ 10,000
    Computer Fraud                                        $ 5,000
    Employee Dishonesty (including ERISA)                 $ 25,000
    Fine Arts                                             $ 25,000
    Forgery                                               $ 25,000
    Laptop Computers- Worldwide Coverage                  $ 10,000
    Off Premises Service – Direct Damage                  $ 25,000
    Outdoor Signs                                         Full Value
    Pairs and Sets                                        Up to Business Personal Property Limit
    Property at Other Premises                            $ 10,000
    Salespersons’ Samples                                 $ 5,000
    Sewer and Drain Back Up                               Included up to Covered Property Limits
    Sump Overflow or Sump Pump Failure                    $50,000
    Tenants Building and Business Personal Property       $ 20,000
    Coverage- Required by Lease
    Transit Property in the Care of Carriers for Hire     $ 10,000
    Unauthorized Business Card Use                        $ 5,000




Form SS 84 19 09 07                                                                                     Page 1 of 2
                                                © 2007, The Hartford
           Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 17 of 26



The Limits of Insurance for the following Coverage Extensions are a replacement of the Limit of Insurance provided
under the Standard Property Coverage Form or the Special Property Coverage Form, whichever applies to the policy:

    Coverage                                                        Limit
    Newly Acquired or Constructed Property – 180 Days
            Building                                                $1,000,000
            Business Personal Property                              $ 500,000
           Business Income and Extra Expense                        $ 500,000
    Outdoor Property                                                $ 25,000 aggregate/ $1,000 per item
    Personal Effects                                                $ 25,000
    Property Off-Premises                                           $ 25,000

The following changes apply only if Business Income and Extra Expense are covered under this policy. The Limits of
Insurance for the following Business Income and Extra Expense Coverages are in addition to any other Limit of
Insurance provided under this policy:

    Coverage                                                         Limit
    Business Income Extension for Off-Premises Utility Services      $ 25,000
    Business Income Extension for Web Sites                          $ 50,000/ 7 days
    Business Income from Dependent Properties                        $ 25,000

The following Limit of Insurance for the following Business Income Coverage is a replacement of the Limit of
Insurance provided under the Standard Property Coverage Form or the Special Property Coverage Form, whichever
applies to the policy:

    Coverage                                                        Limit
    Extended Business Income                                        90 Days

The following changes apply to Loss Payment Conditions:

    Coverage                                                        Limit
    Valuation Changes
       Commodity Stock                                              Included
       "Finished Stock"                                             Included
       Mercantile Stock - Sold                                      Included




Page 2 of 2                                                                                Form SS 84 19 09 07
            Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 18 of 26
POLICY NUMBER: 10 SBA VP9803




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        UNMANNED AIRCRAFT - LIABILITY ENDORSEMENT
This endorsement modifies insurance provided under the following:

                                       BUSINESS LIABILITY COVERAGE FORM

                                                       SCHEDULE

         Option 1: If an "X" is shown in this box, Bodily Injury and Property Damage coverage for Unmanned Aircraft
         applies and the Unmanned Aircraft Exclusion in Paragraph A.1.g.(1) of this endorsement does not apply.

         Option 2: If an "X" is shown in this box, Personal And Advertising Injury coverage for Unmanned Aircraft
         applies and the Unmanned Aircraft - Personal And Advertising Injury Exclusion in Paragraph A.2. of this
         endorsement does not apply.


Except as otherwise stated in this endorsement or the                       owned or operated by or rented or
schedule above, the terms and conditions of the policy                      loaned to any insured. Use includes
apply to the insurance stated below.                                        operation and "loading or unloading".
A. The following changes are made to Section B.1.,                          This Paragraph g.(2) applies even if the
    EXCLUSIONS:                                                             claims against any insured allege
    1. Paragraph g., Aircraft, Auto or Watercraft, is                       negligence or other wrongdoing in the
         deleted and replaced with the following:                           supervision, hiring, employment, training
                                                                            or monitoring of others by that insured, if
         g. Aircraft, Auto or Watercraft                                    the "occurrence" which caused the
             (1) Unmanned Aircraft                                          "bodily injury" or "property damage"
                 "Bodily injury" or "property damage"                       involved the ownership, maintenance,
                 arising     out     of  the   ownership,                   use or entrustment to others of any
                 maintenance, use or entrustment to                         aircraft (other than "unmanned aircraft),
                 others of any aircraft that is an                          "auto" or watercraft that is owned or
                 "unmanned aircraft". Use includes                          operated by or rented or loaned to any
                 operation and "loading or unloading".                      insured.
                 This Paragraph g.(1) applies even if the                   Paragraph g. (2) does not apply to:
                 claims against any insured allege                          (a) A watercraft while ashore on
                 negligence or other wrongdoing in the                           premises you own or rent;
                 supervision, hiring, employment, training
                                                                            (b) A watercraft you do not own that is:
                 or monitoring of others by that insured, if
                 the "occurrence" which caused the                               (i) Less than 51 feet long; and
                 "bodily injury" or "property damage"                            (ii) Not being used to carry persons
                 involved the ownership, maintenance,                                 for a charge;
                 use or entrustment to others of any                        (c) Parking an "auto" on, or on the
                 aircraft that is an "unmanned aircraft".                        ways next to, premises you own or
             (2) Aircraft (Other Than Unmanned                                   rent, provided the "auto" is not
                 Aircraft), Auto Or Watercraft                                   owned by or rented or loaned to you
                 "Bodily injury" or "property damage"                            or the insured;
                 arising     out     of  the   ownership,                   (d) Liability assumed         under   any
                 maintenance, use or entrustment to                              "insured contract" for the ownership,
                 others of any aircraft (other than                              maintenance or use of aircraft or
                 "unmanned aircraft), "auto" or watercraft                       watercraft;



Form SS 42 06 03 17                                                                                    Page 1 of 2
Process Date: 09/17/19                                                        Policy Expiration Date: 12/16/20
          Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 19 of 26

              (e) "Bodily injury" or "property damage"        B. The following changes apply to          Section G.
                  arising out of the operation of any of         LIABILITY    AND     MEDICAL            EXPENSES
                  the equipment listed in Section G              DEFINITIONS:
                  Liability and Medical Expenses                 1. The following definition is added:
                  Definitions, Paragraph 15 f. (2) or f.
                  (3) of the definition of "mobile                   "Unmanned aircraft" means an aircraft that is
                  equipment"; or                                     not:
              (f) An aircraft (other than unmanned                   a. Designed;
                  aircraft) that is not owned by any                 b. Manufactured; or
                  insured and is hired, chartered or                 c. Modified after manufacture
                  loaned with a paid crew. However,
                  this exception does not apply if the               to be controlled directly by a person from within
                  insured has any other insurance for                or on the aircraft.
                  such "bodily injury" or "property
                  damage",      whether   the    other
                  insurance is primary, excess,
                  contingent or on any other basis.
   2. The following is added to Section B.
      EXCLUSIONS Paragraph p., Personal and
      Advertising Injury:
              Unmanned Aircraft - Personal and
              Advertising Injury
              Arising   out    of    the    ownership,
              maintenance, use or entrustment to
              others of any aircraft that is an
              "unmanned aircraft". Use includes
              operation and "loading or unloading".
              This exclusion applies even if the claims
              against any insured allege negligence or
              other wrongdoing in the supervision,
              hiring,   employment,      training     or
              monitoring of others by that insured, if
              the offense which caused the "personal
              and advertising injury" involved the
              ownership,    maintenance,      use     or
              entrustment to others of any aircraft that
              is an "unmanned aircraft".
              However, this exclusion does not apply
              if the only allegation in the claim or "suit"
              involves an intellectual property right
              which is limited to:
              (a) Infringement,        in             your
                  "advertisement", of:
                  (i) Copyright;
                  (ii) Slogan; or
                  (iii) Title of any literary or artistic
                        work; or
              (b) Copying, in your "advertisement", a
                  person's      or     organization's
                  "advertising idea" or style of
                  "advertisement".




Page 2 of 2                                                                                     Form SS 42 06 03 17
          Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 20 of 26

       POLICY NUMBER: 10 SBA VP9803



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


.




.




Form IH 12 00 11 85 T SEQ. NO. 002   Printed in U.S.A. Page 001
Process Date: 09/17/19                                        Expiration Date: 12/16/20
        Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 21 of 26




Named Insured:        SHARDE HARVEY DDS PLLC

Policy Number:        10 SBA VP9803

Effective Date:       12/16/19                          Expiration Date:   12/16/20

Company Name:         SENTINEL INSURANCE COMPANY, LIMITED



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              TRADE OR ECONOMIC SANCTIONS ENDORSEMENT


This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
prohibit us from providing insurance, including, but not limited to, the payment of claims.


All other terms and conditions remain unchanged.




Form IH 99 41 04 09                                                                         Page 1 of 1
  Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 22 of 26




            COMMERCIAL LINES AUTOMATION - SPECTRUM SUMMARY       PAGE      4
 POLICY INFORMATION

 NAMED INSURED: SHARDE HARVEY DDS PLLC
 AGENT CODE AND NAME: 152345 MOGIL ORGANIZATION LLC
 COMPANY CODE AND NAME: A SENTINEL INSURANCE COMPANY, LIMITED
 EFFECTIVE DATE: 12/16/19            EXPIRATION DATE: 12/16/20
                                     AUDIT PERIOD: NON-AUDITABLE
 POLICY AUTOMATICALLY BOOKED
 REPLACEMENT COST APPLIES TO BPP
 SPECTRUM PROPERTY DEDUCTIBLE:     $2,500
     COVERAGES                    LIMITS OF LIABILITY        PREMIUMS
POLICY BASE PREMIUM                                              $69.00
BUSINESS PERSONAL PROPERTY                    $894,500        $1,349.00
BUSINESS INCOME/EXTRA EXPENSE                                   $536.00
EQUIPMENT BREAKDOWN                           INCLUDED          $105.00
BUSINESS LIABILITY
  PREMISES/OPERATIONS                       $1,000,000          $165.00
DAMAGES TO PREMISES RENTED TO YOU
 ANY ONE PREMISES                           $1,000,000         INCLUDED
MONEY AND SECURITIES
    INSIDE-PREMISES                            $10,000
   OUTSIDE-PREMISES                             $5,000         INCLUDED
IDENTITY RECOVERY                              $15,000         INCLUDED
NON-OWNED AUTOMOBILE                        $1,000,000          $126.00
SUPER STRETCH FOR MEDICAL OFFICES                               $276.00
TERRORISM COVERAGE                                               $53.00
                                                   TOTAL      $2,679.00
                                       FACTOR
 NEW YORK FIRE FEE                              .0125             $29.78
  DIRECT ACCOUNT BILL NUMBER - 12847991




 POLICY #   10SBAVP9803 SB                  CONTROL # 001 TERM ID TCPC1039
PROCESS DATE 09/17/19 OPER INITIALS       TEJ AAR PREV POL # 10SBAVP9803
     Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 23 of 26




                                       PRODUCER'S   FACT   SHEET
NAMED INSURED: SHARDE HARVEY DDS PLLC
               SEE FORM SS 12 35
POL #: 10 SBA VP9803             SB
PRODUCER'S NAME:       PRODUCER'S CODE: 152345
MOGIL ORGANIZATION LLC
POL EFF DATE: 12/16/19                POL EXP DATE: 12/16/20
DIRECT ACCOUNT BILL NUMBER - 12847991
TRANSACTION TYPE:              RENEWAL
TOTAL POLICY PREMIUM:                    $2,708.78 (INCLUDES SURCHARGES)
THIS SPECTRUM RENEWAL POLICY PREMIUM REFLECTS THE
HARTFORD'S RECOGNITION OF ANY CHANGES TO THE INSURED'S
BUSINESS AND ASSOCIATED RISK ATTRIBUTES THAT HAVE
OCCURRED DURING THE PREVIOUS POLICY TERM. THIS MAY
INCLUDE CHANGES IN EXPOSURE, RECENT LOSS HISTORY OR
OTHER CHARACTERISTICS THAT HAVE BECOME KNOWN TO US THROUGH
THE UNDERWRITING PROCESS.
                          COMMISSION BREAKDOWN
                 POLICY PREMIUM            COMMISSION PERCENTAGE
     SPECTRUM                $2,679.00              15.0
     NY SRCH                    $29.78               0.0
     TOTAL                   $2,708.78
      FORM                             TITLE
SS    00 01     03   14       POLICY FRONT COVER
SS    00 02     12   06       SPECTRUM POLICY DECLARATIONS
SS    00 05     10   08       COMMON POLICY CONDITIONS
SS    00 07     07   05       SPECIAL PROPERTY COVERAGE FORM
SS    00 08     04   05       BUSINESS LIABILITY COVERAGE FORM
SS    00 60     09   15       BUSINESS LIABILITY COVERAGE FORM AMENDATORY
                              ENDORSEMENT
SS 00 61 07 19                SPECIAL PROPERTY COVERAGE AMENDATORY ENDORSEMENT
SS 00 64 09 16                BUSINESS LIABILITY COVERAGE FORM AMENDATORY-
                              SUPPLEMENTARY PAYMENTS
SS 12 35 03 12                AMENDMENT OF THE DECLARATIONS - ADDITIONAL PERSONS
                              OR ORGANIZATIONS DESIGNATED AS NAMED INSUREDS
SS    01   26   07   18       NEW YORK CHANGES
SS    01   97   09   09       HIRED AUTO AND NON-OWNED AUTO LIABILITY - NEW YORK
SS    42   06   03   17       UNMANNED AIRCRAFT - LIABILITY ENDORSEMENT
SS    04   19   04   09       BUSINESS INCOME EXTENSION FOR OFF-PREMISES UTILITY
                              SERVICES
SS 04 22 07 05                FINE ARTS
SS 04 30 07 05                TRANSIT COVERAGE- PROPERTY IN THE CARE OF CARRIERS
                              FOR HIRE
SS    04   39   07   05       ACCOUNTS RECEIVABLE
SS    04   41   03   18       COMPUTERS AND MEDIA
SS    04   42   03   17       EMPLOYEE DISHONESTY COVERAGE
SS    04   44   07   05       OUTDOOR SIGNS
SS    04   45   07   05       PERSONAL PROPERTY OF OTHERS
SS    04   46   09   14       TEMPERATURE CHANGE
PRODUCER'S FACT SHEET                 PAGE 1
09/17/19 10 SBA VP9803                SB (12/16/20)
     Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 24 of 26




                PRODUCER' S FACT SHEET (CONTINUED)    POL #: 10 SBA VP9803   SB
SS   04   47   04   09   VALUABLE PAPERS AND RECORDS
SS   04   78   12   17   BUSINESS INCOME FROM DEPENDENT PROPERTIES
SS   04   80   03   00   CRIME COMMON CONDITIONS AND EXCLUSIONS
SS   04   86   03   00   FORGERY COVERAGE
SS   04   93   09   07   SUPER STRETCH FOR MEDICAL OFFICES
SS   40   18   07   05   OFF-PREMISES UTILITY SERVICES - DIRECT DAMAGE
SS   40   26   04   05   CYBERFLEX COVERAGE
SS   41   46   12   17   IDENTITY RECOVERY COVERAGE FOR BUSINESSOWNERS AND
                         EMPLOYEES - NEW YORK
SS 41 51 10         09   BUILDING LIMIT- AUTOMATIC INCREASE REVISION
IH 10 01 09         86   PERILS SPECIFICALLY EXCEPTED
SS 05 47 09         15   EXCLUSION - NUCLEAR ENERGY LIABILITY
SS 51 06 01         15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
SS 51 11 03         17   EXCLUSION - UNMANNED AIRCRAFT (PROPERTY)
G-3418-0                 PRODUCER COMPENSATION NOTICE
IH 12 00 11         85   .
PC-374-0                 IMPORTANT NOTICE TO POLICYHOLDERS
SS 12 12 03         92   LOSS PAYABLE PROVISIONS
100722RV11               INSURANCE POLICY BILLING INFORMATION
106373                   IMPORTANT INFORMATION FOR NEW YORK PROPERTY OWNERS AND
                         TENANTS
IH 99 40 04 09           U.S. DEPT OF THE TREASURY, OFFICE OF FOREIGN ASSETS
                         CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS
IH 99 41 04 09           TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
SS 82 23 09 15           WINDSTORM OR HAIL PERCENTAGE DEDUCTIBLE
G-3167-1                 POLICYHOLDER NOTICE WINDSTORM OR HAIL OR HURRICANE
                           COVERAGE
G-4159-0                 THANK YOU FOR RENEWING (IMPORTANT NOTICE TO OUR POLICY
                         HOLDERS-SPECTRUM RENEWAL PACKAGE)
SS 83 76 01 15           DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
SS 84 19 09 07           SUPER STRETCH FOR MEDICAL OFFICES SUMMARY
SS 89 93 07 16           IMPORTANT NOTICE TO POLICYHOLDERS - THE HARTFORD
                           CYBER CENTER WEBSITE
SS 90 30 06 18           IMPORTANT NOTICE TO POLICYHOLDERS - ERISA EMPLOYEE DISH
                         ONESTY
DOS-0347                 N.Y. HAZARDOUS MATERIAL REPORT




PRODUCER'S FACT SHEET          PAGE 2
09/17/19 10 SBA VP9803         SB (12/16/20)
        Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 25 of 26




Important Information
             For New York Property
                          Owners and Tenants


 As a result of New York Labor Law Section 240, you may be liable for injuries to
 contractors you hire to do work at or on your property.
 Learn more about this law and what you can do to reduce your risk.


 As a New York property owner or a tenant who hires contractors to repair, alter, paint, erect, demolish,
 clean or point a building or structure under New York Law Section 240, you may be liable for injuries
 sustained by the contractor's workers who fall from heights or who are struck by falling objects.

 This law places responsibility for worksite safety on owners and tenants who hire contractors. Liability
 under New York Labor Law Section 240 may be imposed regardless of whether the property owner
 exercised supervision or control over the injured worker.

 Examples of Claims and Lawsuits
 Contractors often work at heights and use ladders, scaffolding or other devices in order to get a job done.
 It would not be uncommon for a contractor's employee (injured in a fall from a height on your property) to
 bring a legal action against you or your company. Examples of situations that resulted in a claim and/or
 lawsuit under Section 240 of the New York Labor Law include:

         o   A maintenance worker fell from a ladder and was injured while taking down ceiling tiles for a
             store owner to correct a drafty condition created by improperly installed ceiling insulation.
         o   Trade Association hired a contractor to assist in installing a stage. Plaintiff, an employee of
             the contractor, fell four feet and was injured.
         o   A worker was injured when he fell from an elevated height while removing and replacing
             piping for a machine oil supply and return system for our manufacturing risk.
         o   A worker was injured in a fall from a steel beam. There was no scaffold beneath the beam.

 In each of these cases, the property owner or business owner was alleged to be liable based on the fact
 that they had hired a contractor to do work.

 Impact on Insurance Coverage
 Claims and lawsuits under Section 240 of the New York Labor Law may have an adverse effect on your
 company's finances and insurance program.

         o   The most significant risk is a judgment against your company in excess of your policy's limit of
             liability. Some claims based on this law have been $1 million or more.
         o   Your future insurance premiums may increase as a result of lawsuits against your company.
         o   Because favorable claim history is a key component of your insurability, liability insurance
             may become difficult to obtain.


 Form 106373                                                                                    Page 1 of 2
                                            © 2016, The Hartford
         Case 1:20-cv-03350-PGG Document 26-1 Filed 07/28/20 Page 26 of 26



Reducing Your Risk
There are a few simple risk management techniques that should be considered in consultation with your
attorney or insurance agent to help reduce the chances of your business being involved in litigation:

                    1. Prior to the start of any work, have a written contract in place that includes an
                       appropriate indemnification clause. Ensure that all contracts and indemnification
                       clauses are reviewed by a qualified attorney prior to signing.
                    2. Be named as a "primary" and "non-contributory" Additional Insured on the
                       contractor's General Liability Policy. This method of transferring risk could be
                       significant in the event of a loss.
                    3. Only hire reputable contractors to perform work of any kind on your property, whether
                       owned or leased. Pre-qualify contractors by reviewing previous work, securing
                       recommendations from previous customers, reviewing the contractor's financial
                       condition, inquiring about past losses, and ensuring the contractor has adequate and
                       appropriate insurance coverage, including Workers' Compensation coverage.
                    4. Require all contractors you hire to strictly follow all OSHA and NY State Industrial
                       Regulations. Ensure that the contractor is aware of the applicable regulations and
                       laws that apply to this exposure.

Taking these simple steps will help minimize the possibility of the New York Labor Law having an adverse
effect on your company's finances and insurance program, as a result of hiring a contractor. For more
information about how The Hartford can help meet your business' risk management and insurance needs,
please contact your agent.


     New York Labor Law Section 240 (1) provides, in part, as follows:
     "All contractors and owners and their agents, except owners of one and two-family dwellings who
     contract for but do not direct or control the work, in the erection, demolition, repairing, altering,
     painting, cleaning or pointing of a building or structure shall furnish or erect, or cause to be furnished
     or erected for the performance of such labor, scaffolding, hoists, stays, ladders, slings, hangers,
     blocks, pulleys, braces, irons, ropes and other devices which shall be so constructed, placed and
     operated as to give proper protection to a person so employed."

The information provided above is of a general nature and may not be considered legal advice. The content of this document may
omit certain details and cannot be regarded as advice that would be applicable to all businesses. As such, this information is
provided for informational purposes only. Readers seeking resolution of specific safety, legal or business issues or concerns
regarding this topic should consult their safety consultant, attorney and/or business advisors. The information presented is not a
substitute for a thorough loss control survey of your business or operations or an analysis of the legality or appropriateness of your
business practices. We do not warrant that the implementation of any view or recommendation contained herein will be an
appropriate legal or business practice. Further, we do not warrant that the implementation of any view or recommendation will avoid
any or all liability.




Form 106373                                                                                                           Page 2 of 2
